PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Craft et al.
Application No. 15/998,372
Filed: 11 Aug 2018
For: Trowel-Grinder-Polisher Machines
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.78(c), filed November 9, 2020 to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks item 1 above.

The corrected ADS submitted on petition does not contain the appropriate markings identifying all of the changes being made as required by 37 CFR 1.76(c). MPEP § 601.05(a)(II) offers the following guidance for adding or correcting a benefit claim after the initial filing of an application:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., 

The Office notes that the marking of any changes in information from what was provided (i.e., underlining and strike-through or brackets) is required for the Office to capture such information for publication purposes. Even if the Office has recognized a benefit claim by entering it into the Office’s database and including it on applicant’s filing receipt, the benefit claim is not a proper benefit claim under 35 U.S.C. 119(e) or 35 U.S.C. 120 and 37 CFR 1.78 unless the reference is included in an ADS and all other requirements are met. See MPEP § 211.02(I).
 
Specifically, applicant must use underlining for insertions, and brackets or strikethrough for text removed. See MPEP 601.05(a)(II). In addition, since there are no benefit claims of record, the continuity type must also be underlined.

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/Amanda K Hulbert/Detailee, OPET


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)